Citation Nr: 0217487	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 5, 
1998, for the assignment of a total compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from January 1964 to October 
1971.

This appeal is from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which increased the veteran's disability 
rating for heart condition from 30 percent to 60 percent, 
effective from October 5, 1998, granted service connection 
for tinnitus with a 10 percent rating; and granted a TDIU 
effective from October 5, 1998.

The veteran disagreed with the effective date for the TDIU 
award in a December 1998, and after issuance of a statement 
of the case in September 2000, filed a substantive appeal in 
November 2000.


FINDINGS OF FACT

1. The veteran filed an informal claim of entitlement to TDIU 
by a memorandum from his representative received on July 
31, 1997; and a formal application VA Form 21-8940 
received in August 1997.

2. At the time he filed his TDIU claim, service connection 
was in effect for pes planus with hallux valgus, 
bilateral, 30 percent effective from November 1976; 
sensorineural hearing loss, right ear, 10 percent 
effective from April 1984; and rheumatic heart disease 
with mitral insufficiency (hereinafter heart condition), 
30 percent effective from November 1976, for a combined 
rating of 60 percent from April 1984.

3. In an October 1998 rating action, the RO granted an 
increased rating for the veteran's heart condition from 30 
percent to 60 percent; and assigned a rating of 10 percent 
for service-connected tinnitus, for a combined rating of 
80 percent; and granted a TDIU.  The veteran appealed the 
effective date of the TDIU, but did not appeal the 
increased ratings or their effective dates.
4. It is factually ascertainable from the evidence of record 
that the veteran's service-connected disabilities have 
prevented him from engaging in substantially gainful 
employment compatible with his education and work 
experience since July 31, 1997.

5. There are no VA medical reports or other documents 
received within the year prior to July 31, 1997, that may 
be construed as an informal claim for a total rating for 
compensation purposes based on unemployability.


CONCLUSION OF LAW

An effective date from July 31, 1997, for the award of a 
total rating for compensation purposes based on individual 
unemployability, is warranted. 38 U.S.C.A. § 5110(b)(2) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 
3.341, 3.400(o), 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify 

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed and no further 
assistance to the veteran is required in order to comply 
with the duty to assist.  In this regard, the Board notes 
that by virtue of the rating decisions, September 2000 
statement of the case, and supplemental statement of the 
case, as well as other notices issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  In a specific VCAA 
letter dated in January 2001, the veteran was notified of 
the VCAA, and what he could do to assist with his claims.  
This letter gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
The veteran and his representative have also been given 
ample opportunity to submit additional evidence and written 
argument, and the veteran has been provided with VA 
examinations to determine the current severity of the 
service-connected disabilities .

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


Factual Background

On July 31, 1997, the RO received an informal claim (dated 
August 1, 1997) for a TDIU.  He filed a formal claim VA Form 
21-8940, Veterans Application for Increased Compensation 
Based on Unemployability in August 1997, and attached a 
Social Security Administration (SSA) Personal Earnings and 
Benefits Statement showing that he had no reported earnings 
beginning in 1976.

At that time an appeal was pending from a July 1995 remand 
by the Board, on the issue of an increased rating for heart 
condition.  The heart condition had been rated as 30 percent 
disabling by a January 1972 rating decision, effective from 
October 16, 1971, which had remained unchanged since.  

Summary of the evidence shows that in a January 1972 rating 
action, service connection was in effect for rheumatic heart 
disease (inactive) with mitral insufficiency rated at 30 
percent; pes planus with hallux valgus, bilateral, rated at 
10 percent; and sensorineural hearing loss, right ear, rated 
at 0 percent, all effective from October 1971; with a 
combined rating of 40 percent.  The veteran did not appeal 
these ratings.  VA clinical records dated in July 1972 show 
that the veteran reported being a carpenter by occupation.  
A November 1972 rating decision noted non service-connected 
conditions of right peroneal nerve injury, etiology 
undetermined, and back complaints.

In May 1975, the veteran filed a claim for increased rating 
for his hearing disability.  A September 1975 rating 
decision denied a compensable rating for right ear hearing 
loss.  The veteran did not appeal.  After a September 1976 
examination for an increased rating, the RO granted an 
increase to 30 percent for pes planus.  Then in a December 
1976 , and denied increased ratings for the heart condition 
and right ear hearing loss by a December 1976 rating 
decision.  At that time, the veteran's combined rating was 
50 percent.  The veteran did not appeal.

In April 1984, the veteran filed a claim for increased 
rating for hearing loss and the heart condition, and a June 
1984 rating decision denied increased ratings.  The veteran 
appealed.  In an August 1985 rating decision the RO assigned 
a 10 percent rating for right ear hearing loss, for a 
combined rating of 60 percent from April 1984.  In an April 
1986 Decision, the Board denied the appeal.  To that date, 
there were no findings of record as to the veteran's ability 
to work, nor was there any assertion by the veteran that he 
was unemployed or unemployable since 1976, or that he was 
requesting consideration of TDIU, or contending that an 
inferred or informal TDIU claim had been previously raised 
and not adjudicated by the RO.

In August 1991, the veteran filed a claim for increased 
rating for his heart condition.  A June 1991 VA cardiology 
consultation note stated that the veteran had not been 
working for a long time, but did not attribute this to his 
disabilities, and the veteran did not assert 
unemployability.  A January 1992 rating decision denied the 
claim, and the veteran appealed.  In a July 1995 Decision, 
the Board remanded the case for further development.  After 
a post-remand VA heart examination in November 1995, the RO 
continued the 30 percent rating for the heart condition in 
October 1996.

In July 1997, the veteran's representative submitted a 
memorandum/informal claim for TDIU.  A formal claim received 
in August 1997 reflected a high school education, and work 
as a carpenter from 1971 to 1975; with time lost from work 
due to illness noted as 1975 to 1997.

On VA examination for his disabilities in February 1998, the 
examiner noted that the veteran was unemployed secondary to 
rheumatic heart disease.  On October 1998 VA cardiology 
examination, the examiner opined that the veteran had 
significant service-connected valvular heart disease which 
has incapacitated him and prevents him from working.  In a 
VA cardiology clinic treatment note of the same date, the 
physician specifically stated, "[I]n my opinion, the patient 
has significant service-connected valvular heart disease 
which incapacitated him and prevents him from working."  The 
RO increased the rating for heart condition to 60 percent, 
and assigned a 10 percent rating for tinnitus, resulting in 
a combined rating of 80 percent, effective from October 5, 
1998.  TDIU was granted effective from October 5, 1998.

The veteran perfected an appeal on the issue of an earlier 
effective date, and in his Statement in Support of Claim, VA 
Form 21-4138, dated in August 2000, he asserted that his 
condition was the same in August 1997 when he applied for 
TDIU, as it was in October 1998.  He also stated that it was 
actually 1976 when he had to stop working because of his 
condition.

Additional evidence received includes February 2001 VA 
examination reports.  However, this evidence will not be 
discussed since it is not relevant to the pending claim for 
an earlier effective date for a TDIU.


Analysis

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA. 38 
C.F.R. § 3.151.  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement (or evidencing a belief of entitlement) to a 
benefit. 38 C.F.R. § 3.1(p).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant. Such 
informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155 
(2001).

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date; otherwise, date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 
126-7 (1997).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under 
the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability; 
provided that, in pertinent part, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability rated 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).

In this case, the RO assigned an effective date of October 
5, 1998 to the award of TDIU, which is the date on which a 
VA examiner rendered an opinion that the veteran was 
prevented from working due to his heart condition.  The 
record reflects that the date of receipt of the veteran's 
informal claim for TDIU is July 31, 1997.  The veteran has 
appealed the effective date assigned by the RO, claiming 
that he is entitled to an effective date in 1997, the date 
of claim, and alternatively, from 1976 when he stopped 
working because of his condition.

The record shows that the veteran specifically claimed 
entitlement to TDIU in July 1997.  The Board must now 
consider when it was factually ascertainable that he was 
unable to engage in or maintain substantially gainful 
employment.  To make its determination, the Board must 
review all evidence of record. Swanson v. West, 12 Vet. App. 
442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 
(1998).

The Court has fashioned a rule to the effect that when an RO 
is considering entitlement to an increased rating for an 
individual whose schedular rating meets the minimum criteria 
of section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for 
TDIU.  Coyalong v. West, 12 Vet. App. 524, 531 (1999).  The 
veteran first argues that he was unemployable in 1976 when 
he had to stop working due to his condition.  The Board 
notes that in 1976, with a combined rating of 50 percent, he 
failed to meet the disability rating requirements for 
assignment of a total disability rating.  Further, although 
he claims to have met the minimum criteria of section 
4.16(a) prior to his July 1997 claim for TDIU rating, the 
record contains little, if any objective evidence of 
unemployability before July 1997, or in the year prior to 
the date of claim, i.e. from July 1996.  The records prior 
to 1997 are entirely silent for notations of subjective or 
objective service-connected unemployability.  In fact, 
although the veteran submitted a SSA personal statement of 
earnings with his 1997 TDIU claim, and argued that he was 
unemployed since 1976, as reflected in the lack of reported 
earnings from that date, these documents were not received 
by the RO until he filed his TDIU claim in July 1997.  
Moreover, it is not shown in the record that, within the 
year prior to July 1997, he ever asserted unemployability 
due to service-connected disability.  See, e.g., Hurd v. 
West, 13 Veteran. App. 449 (2000) (an effective date earlier 
than 1992 for a TDIU was not warranted due to Social 
Security records submitted in 1996 showing unemployability 
as early as 1983).  Thus, an effective date from 1976, or 
from the year prior to the date of claim, is not warranted.

The veteran primarily argues for assignment of an earlier 
effective date from the date of claim.  The record reveals 
that a February 1998 VA examiner noted a finding that the 
veteran was unemployed secondary to rheumatic heart disease.  
In the October 1998 VA examination, it is noted that the 
veteran was prevented from engaging in work due to his heart 
condition.  The Board notes that these findings, when 
considered with the overall evidence of record, constitute 
evidence of unemployability, such that the veteran was 
unable to secure or follow substantially gainful employment 
due to his service-connected disabilities as of July 1997.

In sum, the competent and probative evidence of record does 
not show that the veteran was unable to maintain 
substantially gainful employment due to service-connected 
disability prior to the date of claim.  While the veteran 
contends that he has been unemployable since the 1970s, the 
Board assigns far more probative weight to the medical 
evidence of record than speculative opinion of laymen in 
medical matters.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

On review of all the evidence of record, the Board concludes 
that the criteria for an effective date of July 31, 1997, 
the date of claim, for the award of TDIU have been met. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).


ORDER

An earlier effective date of July 31, 1997 for the 
assignment of TDIU is granted, subject to the regulations 
governing the payment of VA monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

